DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 6 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by JP 4173065.  JP’ 065 discloses a canister that adsorbs and desorbs an evaporated fuel generated in a fuel tank of a vehicle, the canister comprising: an outer case (20); an inner case (32) having a cylindrical shape, the inner case fitted into the outer case and filled therein with an adsorbent in a granular form, and the inner case including a first end (39) and a second end (38); a connecting port (35, 26, 20c, 30) connecting an inside and an outside of the outer case to each other; and a sealing member (41) provided to the second end of the inner case that is located opposite to the first end leading to the connecting port, the sealing member sealing a gap between the outer case and a joining portion of the inner case, the joining portion joining the inner case to the outer case.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 4173065.
JP’ 065 discloses a canister that adsorbs and desorbs an evaporated fuel generated in a fuel tank of a vehicle, the canister comprising: an outer case (20); an inner case (32) having a cylindrical shape, the inner case fitted into the outer case and filled therein with an adsorbent in a granular form, and the inner case including a first end (39) and a second end (38); a connecting port (35, 26, 20c, 30) connecting an inside and an outside of the outer case to each other; and a sealing member (41) provided to the second end of the inner case that is located opposite to the first end leading to the connecting port, the sealing member sealing a gap between the outer case and a joining portion of the inner case, the joining portion joining the inner case to the outer case. 
Regarding claim 2, the claimed particular shape of the inner housing, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable shape of the inner casing would be within the ability of ordinary skilled in this art. 


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        September 5, 2022